Case: 14-50863      Document: 00512971861         Page: 1    Date Filed: 03/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50863                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 17, 2015
HAROLD JAMES BOSIER,                                                       Lyle W. Cayce
                                                                                Clerk
              Plaintiff – Appellant,

v.

DEPARTMENT OF TREASURY,

              Defendant – Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 1:14-CV-24


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Harold James Bosier appeals the district court’s
dismissal of his complaint against the Department of the Treasury and the
district court’s denial of his motion to appoint counsel. We have reviewed the
briefs and applicable portions of the record, and we conclude that the district
court committed no error.         The district court correctly dismissed Bosier’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50863    Document: 00512971861     Page: 2   Date Filed: 03/17/2015



                                 No. 14-50863
complaint because Bosier failed to exhaust his administrative remedies. In
addition, as the district court noted, dismissal was warranted for the
independent reason that Bosier’s suit—which he commenced 91 days after the
MSPB’s decision became final—was untimely. Moreover, Bosier fails to show
that the district court abused its discretion in refusing to appoint counsel for
him. See Salmon v. Corpus Christi Indep. Sch. Dist, 911 F.2d 1165, 1166 (5th
Cir. 1990).
      For the foregoing reasons, as more fully explained by the district court,
we AFFIRM.




                                       2